Citation Nr: 1545870	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective August 14, 2008.  While on appeal, in a December 2013 rating decision the RO increased the initial rating for the PTSD to 50 percent effective August 14, 2008.  

In October 2014, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2015, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).

In May 2012 the Veteran appeared at a video-conference hearing before a Veterans Law Judge who is no longer with the Board. A transcript of the hearing is in the Veteran's file.  In July 2015 the Veteran was informed the Veterans Law Judge who held the hearing was no longer with the Board and that the Veteran could request another hearing.  In an August 2015 letter the Veteran responded that he did not want to appear at another Board hearing.


FINDING OF FACT

The Veteran's PTSD is manifest with symptoms including hyper-arousal, emotional numbing, depression, concentration problems, irritability, nightmares, anxiety, mild memory loss, and disturbances in motivation and mood causing occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2014).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's PTSD is rated 50 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence

During a September 2008 VA examination the Veteran reported that he did not seek mental health treatment until 2008.  He reported that his PTSD symptoms have decreased his ability to work to his full potential and caused numerous marital problems.  He reported symptoms including hyper-arousal, emotional numbing, isolation, and avoidance.  He reported that his PTSD had been very damaging to relationships due to anxiety around interpersonal situations and difficulties experiencing and expressing positive emotions.  He indicated that he experiences depressive feelings, concentration problems, irritability, insomnia and high levels of avoidance and numbing.  He reported he has few friends and that his hyperarousal and emotional numbing have impacted his marriage.

The examiner concluded that test results included a GAF score of 55, which indicated that the Veteran's PTSD problems made social functioning extremely difficult; and that the PTSD has interfered with the Veteran's capacity to work to his full potential, but he is able to maintain full-time employment until recently when he was laid off for reasons apparently unrelated to mental health issues.  After examination the report contains an Axis I diagnosis of PTSD, chronic.  

The examination summary records the examiner's opinion that: the Veteran's PTSD has a negative impact on his ability to function socially and in his marriage; the Veteran's emotional numbing and avoidance symptoms make it difficult for him to interact with others without becoming extremely anxious and interferes with intimacy; and the Veteran has been unable to work to his full potential because of hyper-arousal and concentration problems.

In a November 2008 statement the Veteran reported he experiences a flattened affect, having trouble expressing emotion even at the death of family members.  He also reported short term memory problems, stating that sometimes he cannot remember what he did the day before.  He also reported problems with motivating himself and irritability in stressful situations.

A January 2009 VA treatment note reflects that the Veteran reported he had begun a new job doing safety inspection work, which he found much less stressful than his previous job.  He reported his depression improved with medication and nightmares lessened, but reported some continued emotional numbing and social isolation.

A December 2010 VA treatment note reflects that the Veteran was assigned a GAF of 60-65.

Private physical treatment records dated in October 2009, April 2011, and March 2012 show that providers recorded a psychiatric finding of normal orientation and normal affect/mood.

The Veteran testified at a May 2012 video conference hearing that he had suicidal ideations prior to his 2008 VA examination.  The Veteran testified that, since that examination, his condition has progressively become worse in the previous four years.  He testified that he had a job as a supervisor but it was becoming difficult and it was hard to deal with employees under his supervision.  He reported problems in his marriage due to his keeping things bottled up inside.

In October 2013 the Veteran submitted a statement reporting that he has recurring nightmares of Vietnam.  He reported that when he goes out in public he always sits against a wall for fear of something coming up behind him.  The Veteran reported he spends a lot of time alone.

An October 2013 VA treatment note reflects that the Veteran was assigned a GAF of 55-60.

During a December 2013 VA examination the Veteran reported that he was employed and working as a safety coordinator investigating accidents and conducting some training of others.  He planned to work one more year.  He reported that he did not really have problems on the job due to his PTSD; and that he gets along with the other workers "pretty good", and only had one verbal disagreement with another worker a year and a half ago.  He reported that he gets along "pretty good" with his wife. 

The Veteran reported that he still struggled with anxiety, depression, and lack of motivation, and he thought that his depression was a little better while on Zoloft.  He was still having restless sleep.  The Veteran denied having any hallucinations or homicidal or suicidal thoughts.  

On examination the Veteran was pleasant and cooperative.  His speech was easily understood and his thought processes were goal directed.  He was oriented in all spheres and as to the exact date.  His affect was broad and appropriate to his somewhat anxious mood.  The Veteran had not been arrested or in any legal trouble, and he was not drinking or smoking.  The Veteran had intrusion symptoms of memories and dreams associated with distressing memories of traumatic events in service.  He had marked physiological reactions to cues related to traumatic events.

The report records findings that the Veteran manifested persistent avoidance of stimuli associated with the traumatic events.  The Veteran had markedly diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others.  He also manifested symptoms of  hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  These PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had PTSD related symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

The examiner concluded that the Veteran's level of occupational and social impairment was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The examiner commented that the Veteran has been able to function on the job, but is very isolated in his social life; and that the Veteran has no friends and avoids going out in public as much as possible, and does not communicate with his wife as he did before the war.

Analysis

The evidence shows that the Veteran's PTSD is manifested by symptoms including intrusive thoughts, nightmares, difficulty sleeping, hypervigilance and avoidance behaviors, anxiety, mild memory loss, and disturbance in motivation and mood, resulting in no more than occupational and social impairment with reduced reliability and productivity.  A Veteran's level of social and occupational functioning is the crux of any rating, and the Board finds that the currently assigned 50 percent rating in effect from August 14, 2008 correctly contemplates his level of functioning considering all of the symptoms attributed to his PTSD.

Occupationally, the Board notes that the Veteran was working at the time of his last VA examination in December 2013, and has successfully held long-term employment except for a period when laid off for reasons unrelated to his PTSD.  The Board does acknowledge that the Veteran reported at his 2008 VA examination that his PTSD symptoms affect his ability to work to his full potential due to hyper-arousal and concentration problems.  However, he reported less work stress in January 2009 upon starting a new job, although in May 2012 at his Board hearing he testified he was having difficulty dealing with employees under his supervision.  However, at his December 2013 VA examination he reported that he did not really have problems on the job due to his PTSD and that he gets along with the other workers "pretty good."  The examiner did not note any hyper-arousal or concentration problems.  Thus, while the Veteran has indicated some occupational difficulties due to his PTSD symptoms, at least prior to his most recent VA examination, the Board finds those difficulties are contemplated by the 50 percent rating assigned and are not of such severity as to warrant a higher rating.  The Board particularly notes that the Veteran did not attribute any occupational problems to his PTSD at his most recent VA examination.

The Board also acknowledges the evidence describing social impairment due to his PTSD symptoms.  Specifically, he has complained of anxiety around interpersonal situations and difficulties expressing his emotions.  Although the Veteran has reported his emotional numbing has affected his marriage, he has maintained a long-term marriage, and at his December 2013 VA examination reported he got along "pretty good" with his wife.  The Board notes that at his September 2008 VA examination the Veteran reported having only a few friends, and in December 2013, reported having no friends.  Thus, the evidence suggests the Veteran's PTSD symptoms have caused some social impairment.  However, his long-term marriage and report of getting along "pretty good" with his co-workers does not suggest an inability to establish and maintain effective relationships, such that a rating in excess of 50 percent is warranted.  Although his PTSD symptoms such as his anxiety affect his social functioning, the evidence nonetheless indicates that the Veteran is able to maintain relationships and work with others.  The Board finds that the Veteran's difficulties with social functioning are contemplated by the 50 percent rating assigned and are not of such severity as to warrant a higher rating.

The Board has considered all of the Veteran's symptoms as reported at his VA examinations, in treatment records, and in his lay statements, but finds that the Veteran's overall functioning even with consideration of all of his PTSD symptoms as he has described them is greater than that contemplated by a rating in excess of 50 percent.

With respect to his mood and motivation, the Veteran has reported some depression and difficulty motivating himself.  He also has reported irritability and some short-term memory problems.  However, despite his symptoms, he has consistently on examination been able to communicate effectively, has had an appropriate appearance, and has been noted to have fair insight and judgment. Memory problems were characterized on recent examination as "mild."  

The Board further notes that the December 2013 VA examiner identified only depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood as the symptoms attributable to the Veteran's PTSD.

Although the Veteran reported suicidal ideation prior to his 2008 VA examination at his 2012 Board hearing, treatment records throughout the time period indicate that he denied suicidal ideation, and he specifically denied any current suicidal thoughts at his December 2013 VA examination, noting that in 2008 he had been let go from a job he had worked at for 37 years.  

Overall, while the Veteran is shown to have had some difficulty due to PTSD-related symptoms, his functioning is greater than that contemplated by a rating in excess of 50 percent.  The Board finds that considering all of his symptoms, as the Veteran himself has reported, his overall level of impairment is contemplated in the currently assigned 50 percent disability rating.  

The Board also notes that the Veteran's GAF scores do not support a rating in excess of 50 percent.  Specifically, he was assigned a GAF of 55 at his September 2008 VA examination and VA treatment records reflect a GAF of 60-65 in December 2010 and 55-60 in October 2013.  A GAF score of 51 to 60 suggests moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, the Veteran's GAF scores support the 50 percent rating assigned.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 50 percent, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including hyper-arousal, emotional numbing, depression, concentration problems, irritability, and nightmares are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's PTSD.  In addition, the Board finds the record does not reflect that the Veteran's PTSD markedly interferes with his ability to work.  Although he has reported some difficulties at work, including due to problems with concentration and dealing with others, those difficulties are contemplated by the schedular rating assigned.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not claimed, and the evidence on file does not show that he is unemployable due to his PTSD.  At the time of his last VA examination in December 2013 the Veteran was fully employed and planned to work for one more year, presumably before retiring from his job.  As the record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the PTSD, the Board finds that a claim for TDIU is not raised by the record under Rice.

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted during the pendency of the claim in September 2008 and December 2013.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied. 



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


